Citation Nr: 1747477	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  06-10 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial evaluation for hepatitis C in excess of 10 percent prior to July 2, 2001.

2.  Entitlement to an initial evaluation for hepatitis C in excess of 40 percent on or after July 2, 2001.

3.  Entitlement to an evaluation in excess of 10 percent for genital herpes.

4.  Entitlement to a total disability rating due to unemployability based on service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Counsel


INTRODUCTION

The Veteran had active duty service from July 1973 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2000 and September 2007 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In the August 2000 rating decision, the RO granted entitlement to service connection for hepatitis and genital herpes and assigned a 10 percent and a noncompensable evaluation, respectively, effective May 5, 2000.  The Veteran perfected an appeal with regard to both disability evaluations and disagreed regarding the effective dates of the awards.  In a February 2002 rating decision, the RO assigned a 20 percent evaluation for hepatitis C, effective July 2, 2001, and continued the noncompensable evaluation for genital herpes.

In December 2002, the Board remanded the Veteran's claims for further development.  Subsequently, in a January 2004 rating decision, the Agency of Original Jurisdiction (AOJ) assigned an earlier effective date of May 5, 1997, for both claims and increased the evaluation for the Veteran's herpes claim to 10 percent disabling and increased the Veteran's hepatitis C claim to 40 percent, effective July 2, 2001.

The Veteran's representative submitted a statement indicating that the Veteran was satisfied with the January 2004 decision.  However, in April 2004, the Veteran submitted a written statement indicating that he disagreed with the decision as to the hepatitis C claim.  The Board then found that the initial statement from the representative effectively withdrew the Veteran's early effective date claims, as well as the claim for an increased evaluation for his genital herpes.  However, the Board found that the Veteran's April 2004 written statement was a timely filed notice of disagreement as to the claim for an increased evaluation for hepatitis C.

The Veteran then filed a new claim for entitlement to an increased evaluation for his genital herpes in March 2007.  He perfected an appeal for that claim.

The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of that hearing has been associated with the claims file.

The Board remanded the case for further development in November 2013.  In that decision, the Board also took jurisdiction of the Veteran's TDIU claim.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The issues of entitlement to an initial evaluation for hepatitis C in excess of 10 percent prior to July 2, 2001, and in excess of 40 percent on pr after July 2, 2001, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

The Veteran's genital herpes affected at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, and has not required the use of intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for genital herpes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.118, Diagnostic Codes 7806 -7820 (in effect before October 23, 2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Law and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that, in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the weight of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In this case, the Veteran is currently assigned a 10 percent evaluation for his genital herpes, pursuant to 38 C.F.R. § 4.118, Diagnostic Code 7806-7820.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  Under Diagnostic Code 7820, infections of the skin not listed elsewhere (including bacterial, fungal, viral, treponemal, and parasitic diseases), are rated as disfigurement of the head, face, or neck (Diagnostic Code 7800), scars (Diagnostic Codes 7801 to 7805), or dermatitis (Diagnostic Code 7806), depending on the predominant disability.  As discussed below, the Board finds that the criteria for evaluating dermatitis are most analogous based on the manifestations of the disability in this case.

The Board notes that, during the pendency of this appeal, VA amended the rating criteria for evaluating disabilities of the skin.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  These amended criteria, however, are applicable only to claims received on or after October 23, 2008, or in cases where a claimant has requested review under the amended rating criteria.  In this case, the Veteran's claim was received prior to 2008, and he has not requested a review under the amended rating criteria.  Nor has the RO applied the post-2008 standards to its evaluation of the claim.  Thus, the rating criteria in effect prior to October 23, 2008, are applicable in this case.

Under the rating criteria in effect prior to October 2008, a 10 percent evaluation is warranted for dermatitis or eczema affecting at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  A 30 percent evaluation is warranted for dermatitis or eczema affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas, or; systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent evaluation is warranted for dermatitis or eczema affecting more than 40 percent of the entire body or more than 40 percent of exposed areas, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs is required during the past 12-month period.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to an evaluation in excess of 10 percent for his service-connected genital herpes.

In June 2007, the Veteran's wife submitted a lay statement in support of her husband's claim.  She stated that the Veteran experienced daily burning with urination, and during break outs, he had sores and swelling on his penis.

In July 2007, the Veteran underwent a VA examination in connection with his claim.  Upon examination, the penis and testicles were normal; however, there were multiple skin lesions on the gland penis.  No scars were present.

The Veteran submitted a lay statement in August 2007 wherein he noted that his herpes had had interrupted his work because the sores would burn and he was unable to wear tight clothes.

The Veteran's VA records indicate that he was treated for recurrent herpes over the years.  In May 2008, his medical provider noted that he had a history of recurring genital herpes with no recent flare-ups.  A similar notation appears at an appointment in February 2009.  At that time, the provider indicated that the Veteran was using Acyclovir for the herpes as needed.  In May 2009, the Veteran reported a painful recurrence of genital herpes, which had started three days earlier.  In August 2009, the Veteran reported painful burning sores to the testicular area.  Acyclovir was again prescribed.

At a VA appointment in February 2012, the Veteran reported a flare-up of a rash in the penis and groin area.  Vesicles and papules of the penis and groin were seen, and the Veteran was diagnosed with a herpes flare-up.  Acyclovir was prescribed.

In July 2012, the Veteran underwent another VA examination in connection with his claim.  At that time, he reported experiencing monthly herpes outbreaks.  The examiner noted that the condition caused no scarring or disfigurement of the head, face, or neck and did not involve benign or malignant skin neoplasms.  The examiner also indicated that the Veteran had not taken any oral or topical medications in the past 12 months for any skin condition.  The examiner noted there was some dermatitis present, which covered less than 5 percent of the Veteran's body.  There was no genital herpes seen on examination, and the examiner opined that the condition was in remission at the time of the examination.

The Veteran also underwent a VA examination for the evaluation of scars in July 2012.  However, the examiner did not report any scars of the genitals or otherwise related to herpes.

At a VA appointment in March 2014, the Veteran reported a possible genital herpes flare-up coming on with burning and tingling in the penis shaft where he had had a flare-up before.

After a careful review of all of the evidence of record, the Board finds that the evidence does not show that the Veteran's genital herpes warrants an increased evaluation.  The condition has not affected 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected during the period on appeal.  Further, the evidence does not show that the Veteran's herpes required systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more at any time during the period on appeal.  

The Board notes that the evidence does show that the Veteran has been prescribed Acyclovir, which is an oral medication and an antiviral agent.  However, the Board finds that the Veteran's herpes medication has not been shown to be the equivalent of a corticosteroid or immunosuppressive agent.  In this regard, a corticosteroid is "any of the 21-carbon steroids elaborated by the adrenal cortex . . . in response to corticotrophin (ACTH) released by the pituitary gland or to angiotensin" and is "used clinically for hormonal replacement therapy, for suppression of ACTH secretion by the anterior pituitary, as antineoplastic, antiallergic, and anti-inflammatory agents, and to suppress immune responses."  See Dorland's Illustrated Medical Dictionary, 429 (31st ed. 2007).  An immunosuppressive or immunosuppressant agent is "an agent capable of suppressing immune responses."  Id at 935.  An antiviral agent "destroy[es] viruses or suppress[es] their replication."  Id at 111.  In other words, corticosteroids and immunosuppressive drugs affect a natural function of the body, indicating a significant level of impact on the body's usual functioning, whereas antivirals defend the body against an invading infectious agent.  Thus, while the Veteran took antiviral medication for herpes treatment, this medication was not akin to a corticosteroid or immunosuppressive agent.  Accordingly, even assuming that the Veteran met the durational requirement for taking any herpes medications, a higher evaluation is not warranted on this basis. 

The Board has also considered other potentially applicable Diagnostic Codes, including those for disfigurement of the head, face, or neck (Diagnostic Code 7800) and scars (Diagnostic Codes 7801 to 7805).  However, there is no indication that the Veteran's genital herpes affected any other area of the body, to include the head, neck, and face.  In that regard, the July 2012 VA examiner specifically reported that there was no disfigurement of the head, face, or neck.  Further, the July 2007 and July 2012 VA examiners found no scars present, which were related to herpes.  As such, an increased rating is not for application based upon Diagnostic Codes 7800 to 7805. 

The Board finds that the weight of the evidence is against a higher evaluation for the Veteran's genital herpes.  As such, the benefit-of-the-doubt rule does not apply, and the claim is denied.  Gilbert, 1 Vet. App. 49 (1990).

The Veteran and his representative have not raised any other issues, nor have any other issues been reasonably raised by the record. See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

An evaluation in excess of 10 percent for genital herpes is denied.
REMAND

The Board notes that the Veteran has been afforded VA examinations for his hepatitis C claim, including examinations in July 2012 and November 2015.  In July 2012, the VA examiner indicated that the Veteran was experiencing symptoms of cirrhosis, to include two or more episodes of hemorrhage from varices or portal gastropathy.  The November 2015 VA examiner also indicated the Veteran was experiencing symptoms of cirrhosis and noted that he had had one episode of hemorrhage from varices or portal gastropathy.  Such symptoms could possibly result in an increased disability evaluation.  However, 38 C.F.R. § 4.114 states that, in order to evaluate a disability under Diagnostic Code 7312, for cirrhosis, documentation of cirrhosis (by biopsy or imaging) and abnormal liver function tests must be present.  Review of the claims file reveals that such documentation or testing may not have been performed.  As such, the Veteran should be afforded an additional VA examination in order to evaluate the Veteran's medical records and perform any testing necessary to evaluate the Veteran for potential cirrhosis resulting from his service-connected hepatitis C. 

The Veteran's TDIU claim is inextricably intertwined with the increased rating claim for hepatitis C.  For this reason, the issue of entitlement to an increased evaluation for hepatitis C must be resolved prior to resolution of the claim for TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that the prohibition against the adjudication of claims that are inextricably intertwined is based upon the recognition that claims related to each other should not be subject to piecemeal decision-making or appellate litigation).  Accordingly, a remand is required for the AOJ to adjudicate the inextricably intertwined issues. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hepatitis C.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected hepatitis C and any related cirrhosis present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should report all signs and symptoms necessary for rating the Veteran's hepatitis C under the rating criteria in effect since May 5, 1997.  In so doing, he or she should address whether the Veteran's hepatitis C has resulted in cirrhosis of the liver.

In particular, the examiner is asked to provide answers to the following questions, which are responsive to both the new and old rating criteria.

A.  At any time since May 5, 1997, has the Veteran had a documented diagnosis of cirrhosis, by biopsy or imaging?  

If not, the examiner is asked to perform such testing to determine if there is a diagnosis or explain why such testing is not necessary.

B. If the Veteran does have cirrhosis, is the disorder a manifestation or result of his service-connected hepatitis C?

B.  The examiner is asked to identify any abnormal liver function testing since May 5, 1997.

Any relevant testing should be performed if necessary.

C.  At any time since May 5, 1997, has the Veteran experienced episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy?  

In making this determination, the examiner should discuss the July 2012 and November 2015 VA examination reports in his or her response.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


